United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-30226
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SHEMIKA NICOLE SCROGGINS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 5:03-CR-50037-1
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Shemika Nicole Scroggins appeals the sentence imposed

following her guilty-plea conviction for conspiracy to defraud

various insurance companies through the use of the United States

mails in violation of 18 U.S.C. § 371.   For the first time on

appeal, she argues that the district court erred in enhancing her

sentence based on her relevant conduct that was neither admitted

by her nor found by a jury in violation of the Sixth Amendment

under Blakely v. Washington, 124 S. Ct. 1531 (2004).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30226
                                 -2-

     Because Scroggins did not raise this issue in the district

court, this court reviews the argument for plain error.       See

United States v. Mares, 402 F.3d 511, 520-21 (5th Cir. 2005),

petition for cert. filed (Mar. 31, 2005) (No. 04-9517).      Thus,

Scroggins must show:    (1) an error; (2) that is clear or plain;

(3) that affected her substantial rights; and (4) that seriously

affected the fairness, integrity, or public reputation of her

judicial proceedings.    United States v. Olano, 507 U.S. 725,

732-35 (1993); United States v. Vasquez, 216 F.3d 456, 459 (5th

Cir. 2000).

     Scroggins argues generally that she did not admit the

relevant conduct on which the district court based her sentence

and, therefore, the district court improperly sentenced her under

Blakely.   Scroggins makes no showing, as required by Mares, that

the district court would likely have sentenced her differently

under the Booker advisory scheme.    Similarly, there is no

indication from the court’s remarks at sentencing that the court

would have reached a different conclusion.    Thus, Scroggins has

not met her burden to show that the district court’s increase of

her sentence based on its findings concerning her relevant

conduct was plain error.    See Mares, 402 F.3d at 520-21.

Accordingly, Scroggins’s sentence is AFFIRMED.